          Case 3:19-cr-04298-JAH Document 1 Filed 10/25/19 PageID.1 Page 1 of 2



 1

 2

 3
                                                      cLr~n;::, :, 1 ·1               .. ,,.,,.
                                                                                  .--,--~- r
                                                                                  ,
                                                                                                  •••. , .


 4                                                   :-_:OlFr/;:·:                    -·· "_, - 't       ~
                                                                                                       ,,;




 5
                                                      ··... ~---=
                                                            'v' -
 6                               UNITED STATES DISTRICT COURT

 7                            SOUTHERN DISTRICT OF CA.~IFORNIA
                                                              lj
 8                                  April 2018 Grand J~ry

 9
     UNITED STATES OF AMERICA,                    Case No.                19CR4298 JAH
10
                         Plaintiff,
11

12
             v.                                   !i!1!      f,fu~s~c~,~s!c.
                                                  1324 (a) (2) (B) (ii) - Bringing in
     PAOLETTE LEDESMA,                            Aliens for Financial Gain;
13                                                Title 8, U.S.C., Sec.
                         Defendant.               1324 (a) (2) (B) (iii) - Bringing in
14                                                Aliens Without Presentation
15

16           The grand jury charges:

17                                          Count 1

18           On or about September 17,      2019,    within the Southern District of

19   California, defendant PAOLETTE LEDESMA, with the intent to violate the

20   immigration laws of the United States, knowing and in reckless disregard

21   of the fact that an alien, namely, Felix Cabanas-Jaimes, had not received

22   prior official authorization to come to, enter and reside in the United

23   States,      did bring to the United States said alien for the purpose of

24   commercial      advantage    and   private   financial               gain;             in               violation   of

25   Title 8, United States Code, Section 1324 (a) (2) (B) (ii).

26   II
27   II
28   //


     APW:cms:San Diego:10/25/19
       Case 3:19-cr-04298-JAH Document 1 Filed 10/25/19 PageID.2 Page 2 of 2



 1                                         Count 2

 2         On or about September 17,       2019,   within the Southern District of

 3   California, defendant PAOLETTE LEDESMA, with the intent to violate the

 4   immigration laws of the United States, knowing and in reckless disregard

 5   of the fact that an alien, namely, Felix Cabanas-Jaimes, had not received

 6   prior official authorization to come to, enter and reside in the United

 7   States, did bring to the United States said alien and upon arrival did

 8   not   bring   and    present   said   alien     immediately     to   an   appropriate

 9   immigration officer at a designated port of entry; in violation of Title

10   8, United States Code, Section 1324 (a) (2) (B) (iii).

11         DATED: October 25, 2019.

12                                                    A TRUE BILL:


                                                       rfUtiiilJf ~
13

14                                                    Foreperson
15   ROBERT   s.
16

17
     By:
18                       WILLIAMS
                         U.S. Attorney
19

20

21

22

23

24

25

26

27

28

                                              2
